Exhibit 6
Alberto, Alden Burt                                  November 28, 2018

                                                                   1
                IN THE UNITED STATES DISTRICT COURT

                FOR THE EASTERN DISTRICT OF VIRGINIA

      ------------------------------------x

      NORTHSTAR AVIATION, LLC, et al.,       :

       Plaintiffs/Counterclaim Defendants,: Civil Action

                   vs.                       : No. 1:18cv191-

      ALDEN BURT ALBERTO,                    : TSE-JFA

       a/k/a Reno Alberto,                   :

        Defendant/Counterclaim Plaintiff. :

      ------------------------------------x



           VIDEOTAPED DEPOSITION OF ALDEN BURT ALBERTO

                           Leesburg, Virginia

                      Wednesday, November 28, 2018

                               10:02 a.m.




      Reported by:     Elizabeth Mingione, RPR

      No.: 44524




                      Henderson Legal Services, Inc.
202-220-4158                          www.hendersonlegalservices.com
Alberto, Alden Burt                                November 28, 2018

                                                                     29
  1   companies were set up, Vulcan Management Consulting,
  2   as well as NorthStar Aviation.
  3        Q.      Were you ever an owner of either Vulcan

  4   Management or NorthStar?

  5        A.      No, I was not.
  6        Q.      And I don't want to get too far ahead.      You

  7   mentioned an embezzlement scheme by I think Fouad is

  8   his name?

  9        A.      Fouad and his cohorts.   Yes.
 10        Q.      What was that, just generally, what was the

 11   scheme?

 12        A.      In general, I mean, it -- it -- I'll give
 13   an example.     We had about 65 employees there.   And as
 14   an employee was hired, the company bought a car for
 15   them.    Every employee, for every employee that we had,
 16   they purchased a brand new car.     And to me that didn't
 17   make any financial sense, you know, from that
 18   perspective.
 19                So I did a little bit of digging.     You
 20   know, I actually went to the car -- and they went to
 21   the same car dealership every time.     And it didn't
 22   take much.      I talked to one of the salesmen, and I




                      Henderson Legal Services, Inc.
202-220-4158                          www.hendersonlegalservices.com
Alberto, Alden Burt                                November 28, 2018

                                                                  41
  1   Sheikh Dr. Bin Saif?

  2        A.      Yeah.    I refer to him as Sheikh Ahmed.
  3        Q.      Sheikh Ahmed.   And I'll --

  4        A.      A-H-M-E-D.
  5        Q.      Was he -- was he or his companies a hundred

  6   percent owner of Vulcan?

  7        A.      Yeah.    When you trace it back to him, it
  8   was either his or companies were -- I'm sorry.     He or
  9   his companies were a hundred percent owner of Vulcan.
 10        Q.      And is the same true of the ownership for

 11   NorthStar?

 12        A.      It is.
 13        Q.      Okay.    And I think I asked you this, you

 14   have never been an owner of Vulcan or NorthStar?

 15        A.      I have not.
 16        Q.      Did the two companies come into existence

 17   around the same time?      I'm just trying to understand

 18   the relationship between Vulcan and NorthStar north.

 19        A.      Yes.    So, as I said, I was responsible for
 20   the orderly liquidation of R2.     I had -- I was given a
 21   about 30, 34 million dollars to start a new company,
 22   including the cash and assets remaining from the R2 --




                      Henderson Legal Services, Inc.
202-220-4158                          www.hendersonlegalservices.com
Alberto, Alden Burt                               November 28, 2018

                                                                  50
  1   compensation, some other financial documents that he
  2   wanted, and a lot of those answers and responses were
  3   provided by Ali.     And there's e-mail threads on it in
  4   the discovery.     So he was providing all the
  5   information that he needed.     But it was a little bit
  6   suspicious to me because after five, six years, there
  7   had never been a board meeting.
  8               He, from the very early stages of our
  9   relationship in the business, you know, he wanted to
 10   dispense with all those formalities; although I kept
 11   him apprised, you know, all the time of the financial
 12   conditions and the status of the contract, et cetera.
 13   So at this board meeting, he stayed maybe less than
 14   ten minutes for something that, you know, he says was
 15   critical and important information that he needed.
 16   Board meeting lasted about an hour.     And there were --
 17   the people in attendance were Hani Farag, which was
 18   his personal finance person, the sheikh, for about ten
 19   minutes, myself, Ali, NorthStar's CFO, as well as
 20   Jalal Mohammed, a Deloitte -- the senior auditor from
 21   Deloitte Touche.
 22               And I had concerns about going to the board




                      Henderson Legal Services, Inc.
202-220-4158                          www.hendersonlegalservices.com
Alberto, Alden Burt                               November 28, 2018

                                                                52
  1   but, you know, he -- it was definitely a material
  2   breach of our agreements.
  3         Q.    And what agreements are you referring to?

  4         A.    Well, you know, our business relationship
  5   was memorialized in a services agreement between
  6   Rotana Jet and R2, or Newco, as it was referred to as
  7   well, which was eventually NorthStar, dated December
  8   4, 2011.
  9         Q.    In what capacity did you enter that

 10   December 4, 2011 document that you are referring to?

 11         A.    In what capacity?    Well, as CEO of Reflex
 12   Responses, CEO of Newco, or eventually NorthStar, CEO
 13   of Vulcan Management Consulting.
 14         Q.    Not as owner of any of those?

 15         A.    Not as owners.
 16         Q.    And what is the significance of this

 17   December 4, 2011 document that you executed as CEO of

 18   R2?

 19         A.    I think why it's important, Ellis, it
 20   really captures the intent of our initial business
 21   relationship.     You know, profits were supposed to be
 22   split 80/20; 80 percent going to the manager who was




                      Henderson Legal Services, Inc.
202-220-4158                          www.hendersonlegalservices.com
Alberto, Alden Burt                               November 28, 2018

                                                                    53
  1   NorthStar, or Newco, 20 percent to the shareholder.
  2   And that was on net profits.     And essentially one of
  3   our agreements when I started the company is that I
  4   would run the company, run the company both
  5   financially and operationally without limitation.       The
  6   only thing I couldn't do was sell the company.     And it
  7   was really a business opportunity that I presented to
  8   the sheikh.
  9               I brought him in.    I asked him to be my
 10   sponsor after -- after interviewing several potential
 11   sponsors.   I secured the funding.    I staffed it.   I
 12   took the enormous risk in actually signing this
 13   contract, and had all the liability.     You know, the
 14   sheikh provided zero capital, aside from the $40,000
 15   that he used to -- 40,000 U.S. dollars that he used
 16   especially that was a requirement to -- to open the
 17   company up.     And, you know, he did nothing.
 18               He provided, you know, he provided no
 19   assistance as far as opening any doors in the UAE,
 20   which was one of the things I asked him to do to get
 21   other contracts.     Essentially he was an absentee owner
 22   for five, six years.




                      Henderson Legal Services, Inc.
202-220-4158                          www.hendersonlegalservices.com
Alberto, Alden Burt                                November 28, 2018

                                                                54
  1        Q.     You've mentioned there was an 80/20 split

  2   under your December 4, 2011 agreement that involved

  3   Reflex Responses.     The manager under that agreement

  4   was the company R2, correct?

  5        A.     Initially, yes.
  6        Q.     Did that ever change?

  7        A.     As far as?
  8        Q.     Did the manager under the December 4, 2011

  9   agreement ever change from someone other than the

 10   company R2?

 11        A.     It was understood that R2 would eventually
 12   morph into Newco, which was eventually NorthStar.
 13        Q.     And you were not an owner of R2?

 14        A.     I was not an owner of R2.
 15        Q.     And you never had that --

 16        A.     I've never been an owner of R2.
 17        Q.     So the 80/20 split you mentioned was an 80

 18   percent split to the company R2?

 19        A.     Yes, to the -- to the manager.    Yes.
 20        Q.     Okay.    And you were the managing director

 21   under that agreement?

 22        A.     I was the manager.    I was managing




                      Henderson Legal Services, Inc.
202-220-4158                          www.hendersonlegalservices.com
Alberto, Alden Burt                                November 28, 2018

                                                                     59
  1                So we were talking about summer, fall, of

  2   2017, shortly before we went on break.     And you

  3   mentioned what you thought about the situation.        And I

  4   appreciate the explanation.     I've also seen used in

  5   this case -- and I think in some of your interrogatory

  6   answers, and also the Vulcan deposition, reference to

  7   a Plan B.

  8                My first question is what was Plan B?

  9        A.      Discussions with the sheikh sometime in
 10   2017 or earlier.     He discussed possibilities of
 11   closing down U.S. operations, you know, once the
 12   contract was delivered.     I had to explain to him that
 13   one of the requirements for the licensing is that
 14   NorthStar USA had to exist because NorthStar UAE was a
 15   foreign-owned corporation and couldn't apply for ITAR
 16   licensing.      And -- I'm sorry, I just lost track.
 17   Could you repeat the exact question.
 18        Q.      Yeah.   My question essentially is what was

 19   Plan B?

 20        A.      So after -- as I discussed earlier, I was
 21   made aware of that PowerPoint to oust me as CEO, close
 22   down the USA office.     And my concern was for employees




                      Henderson Legal Services, Inc.
202-220-4158                          www.hendersonlegalservices.com
Alberto, Alden Burt                               November 28, 2018

                                                                    60
  1   having jobs, and the desire to continue operations in
  2   the U.S. both personally and for employees.       So Plan B
  3   was to set up a new company, either set up a new
  4   company, or have the ability to continue run NorthStar
  5   USA possibly independently from -- from NorthStar UAE.
  6   Those were the thoughts that were going through my
  7   mind to continue operations for NorthStar USA.
  8               So Vulcan Aviation was formed with that
  9   intent as a Plan B.     In the event that the sheikh
 10   closed down U.S. operations, I would be able to
 11   provide jobs to a lot of loyal employees that we've
 12   had for, you know, several years.
 13        Q.     So after you saw the PowerPoint

 14   presentation, you took steps to form Vulcan.      What did

 15   you do to do that?     What steps did you take?

 16        A.     Well it wasn't, you know, it wasn't until
 17   the sheikh revoked -- wrongfully revoked my power of
 18   attorney.   I believe that was October 17, that I
 19   actually -- or excuse me.     That was October 19, I
 20   believe, is when my revocation of power of attorney
 21   was actually signed, that I set up Vulcan Aviation as
 22   that Plan B.




                      Henderson Legal Services, Inc.
202-220-4158                          www.hendersonlegalservices.com
Alberto, Alden Burt                               November 28, 2018

                                                                  61
  1        Q.     After you received the revocation of power

  2   of attorney?

  3        A.     There were discussions, I believe, before
  4   that to potentially do that, in the event, you know,
  5   he decided to close U.S. operations.     After he revoked
  6   my power of attorney, that's kind of what triggered,
  7   you know, my desire to set up Vulcan.
  8        Q.     Now, at some point you resigned from

  9   NorthStar Aviation.     And I've seen a couple

 10   resignation documents in the file.

 11               Can -- first of all, when did you resign?

 12               MR. JOHNSON:    Objection to form.   Which

 13   entity?

 14        A.     I resigned as CEO for NorthStar UAE, as I
 15   recall, October 24, 2017.
 16        Q.     And when did you resign from NorthStar USA

 17   as CEO?

 18        A.     I resigned from NorthStar USA as CEO, I
 19   believe it was November 6, 2017.
 20        Q.     And how do you distinguish between

 21   resigning from one role versus the other role?

 22        A.     Can you clarify?




                      Henderson Legal Services, Inc.
202-220-4158                          www.hendersonlegalservices.com
Alberto, Alden Burt                               November 28, 2018

                                                                  62
  1          Q.   As I understand it, you were CEO of both

  2   NorthStar UAE and NorthStar USA simultaneously,

  3   correct?

  4          A.   Yeah.    I was -- if I may.
  5          Q.   Sure.

  6          A.   I was CEO of NorthStar UAE.    I was managing
  7   director of UAE.     I was a board member of UAE.   I was
  8   a manager of NorthStar USA.     I was a CEO of NorthStar
  9   USA.
 10               NorthStar USA was a subsidiary of NorthStar
 11   UAE, but a separate company.
 12          Q.   And as I understand it, your position is

 13   that you resigned only from NorthStar UAE on October

 14   24?

 15          A.   Yes.
 16          Q.   And as I understand it, your position is

 17   that you resigned as a board member and an employee

 18   and CEO of UAE on October 24?

 19          A.   No.    That's not true.
 20          Q.   Okay.

 21          A.   As you mentioned, I only resigned as CEO of
 22   NorthStar UAE on October 24.     And I was -- resigned




                      Henderson Legal Services, Inc.
202-220-4158                          www.hendersonlegalservices.com
Alberto, Alden Burt                                November 28, 2018

                                                                  94
  1   12th of October?

  2        A.      Right.
  3        Q.      And it's I think the fifth one up.    Do you

  4   have any understanding of what that transaction is?

  5        A.      No.   I mean, Ali had access to the account,
  6   obviously.      And his name is referenced there on that
  7   line.    So he was making online transactions.
  8        Q.      I'm going to ask you to flip over to the

  9   next page.      There's a transaction on the 19th of

 10   October of 2017.      It says it's an online transfer to

 11   Alberto A Way2Save Checking, with an account ending in

 12   589 of $550,000.

 13                Do you recognize what that transaction is?

 14        A.      I do.
 15        Q.      And what is that transaction?

 16        A.      It's a transaction to myself for $550,000.
 17        Q.      And --

 18        A.      To my savings.
 19        Q.      Okay.    And what --

 20        A.      Or, I'm sorry, my checking account.
 21        Q.      Why was that transaction made on the 19th

 22   of October?




                      Henderson Legal Services, Inc.
202-220-4158                          www.hendersonlegalservices.com
Alberto, Alden Burt                                November 28, 2018

                                                                 95
  1        A.      I made that transaction because I was
  2   informed by the bank manager that someone was trying
  3   to access the NorthStar accounts illegally, and that's
  4   what locked out access to the account on line.     I met
  5   with the bank manager in person.     She also said that
  6   someone from NorthStar was trying to either close the
  7   account, withdraw money, you know, that wasn't
  8   supposed to have access to these accounts.
  9                So, you know, you've got to understand my
 10   mind set, again, is that -- so what I did was in order
 11   to protect that money.     And that's why I transferred
 12   it to my savings account -- or checking account.
 13        Q.      And was that money ever transferred back to

 14   NorthStar?

 15        A.      It was not.
 16        Q.      Did the money remain in your personal

 17   assets in your personal account?

 18        A.      I believe so.   I, you know, when you look
 19   at the -- when you look at the big picture is -- in my
 20   mind set at the time, like I said, I was a founder of
 21   NorthStar Aviation UAE.      The sheikh just revoked my
 22   power of attorney, blocking access to all bank




                      Henderson Legal Services, Inc.
202-220-4158                          www.hendersonlegalservices.com
Alberto, Alden Burt                                November 28, 2018

                                                                  98
  1        Q.     Virginia.    On the 25th of October there was

  2   it looks like a $500,000 transfer into the account

  3   from NorthStar Aviation USA, LLC, platinum savings

  4   card.

  5               Do you have an understanding of what that

  6   transaction was connected with?

  7        A.     No, I don't.
  8        Q.     Did NorthStar Aviation USA have a platinum

  9   savings card, a credit card?

 10        A.     Yes.
 11        Q.     Is that the account we talked about

 12   earlier?    Is that a different account?

 13        A.     I would have to check the numbers, but I
 14   believe so.     There was only one card.
 15        Q.     So do you have any reason to think that you

 16   did not make that $500,000 transaction on the 25th of

 17   October?

 18        A.     October 25.    Let's see.   Well, Ali had
 19   access to this account, but I believe he was still
 20   incarcerated in jail so -- by the sheikh.     So October
 21   25, it could have been me, but I don't -- I don't
 22   remember.




                      Henderson Legal Services, Inc.
202-220-4158                          www.hendersonlegalservices.com
Alberto, Alden Burt                               November 28, 2018

                                                                 99
  1        Q.     And looking down on the 26th of October

  2   there was another transfer, a similar transfer from

  3   that same account into this checking account for

  4   $42,000, and then another one on the 27th of October

  5   for $30,000.

  6               Do you recognize either one of those

  7   transactions?

  8        A.     I believe those were for travel expenses
  9   for previous travel that I've -- that I did.
 10        Q.     And I'm not quite following.    So these are

 11   deposits into this account.     So who was putting the

 12   money in there, in these amounts of -- were you -- did

 13   you transfer this money to the credit card?     I'm just

 14   not quite sure what's going on with those

 15   transactions.

 16        A.     On line transfer from NorthStar Aviation
 17   business platinum savings.     From a savings account to
 18   this account.
 19        Q.     So all of these transactions were deposits

 20   from the savings account to this account?

 21        A.     The NorthStar savings account to the
 22   NorthStar checking account, if I'm reading this




                      Henderson Legal Services, Inc.
202-220-4158                          www.hendersonlegalservices.com
Alberto, Alden Burt                                  November 28, 2018

                                                                  100
  1   correctly.      Yes.   And I believe those were
  2   reimbursements for travel expenses I had.         And because
  3   I was without a CFO, I probably made those transfers.
  4        Q.      And then there's an outgoing transfer on

  5   the 26th of October 2017 in the amount of $525,000.

  6                Do you have a -- recognize what that

  7   transaction is?

  8        A.      Yes.      That was an IRS tax payment for
  9   federal taxes.
 10        Q.      For you?

 11        A.      For myself.
 12        Q.      Okay.     And did you make that transaction?

 13        A.      I made that transaction.     Again, in the
 14   absence of my CFO, Ali, I made that transaction
 15   directly.    Otherwise it would have gone through the
 16   process of filing a -- an expense or an e-mail --
 17   expense report or e-mail through Ali, him approving
 18   it, and then depositing the money in the appropriate
 19   accounts.
 20        Q.      On the 26th of October, there was an

 21   outgoing transfer to -- it looks like your checking

 22   account in the amount of a $42,574.77, which matches




                      Henderson Legal Services, Inc.
202-220-4158                          www.hendersonlegalservices.com
Alberto, Alden Burt                                November 28, 2018

                                                                 101
  1   one of the incoming transfers.

  2        A.     Right.
  3        Q.     Do you recognize what that 10/26, $42,000

  4   transaction was?

  5        A.     As I stated earlier, I believe that was for
  6   both transactions for were for travel reimbursement.
  7        Q.     And on the 27th of October, flipping over

  8   to the next page, there was an $85,000 transaction.

  9   The description says business to business, ACH debit,

 10   Virginia Department of Taxation payment, Alden

 11   Alberto.

 12               Do you have any recognition of what that

 13   transaction was?

 14        A.     Yes.    It's to Virginia Department of
 15   Taxation, a tax payment to Virginia.
 16        Q.     And did you make that transaction?

 17        A.     10/27.    Let's see.   I can't remember when
 18   Ali was actually released from jail, but I -- if he
 19   was, he would have made it; if not, it was me.
 20        Q.     And it was made to pay your taxes?

 21        A.     Yes.
 22        Q.     Okay.    And on the 30th of October 2017,




                      Henderson Legal Services, Inc.
202-220-4158                          www.hendersonlegalservices.com
Alberto, Alden Burt                               November 28, 2018

                                                               102
  1   there's an online transfer, the description is online

  2   transfer, reference some numbers and to business card

  3   in the amount of $11,211.30.     do you recognize that

  4   transaction?

  5        A.     Where are you looking, Ellis?
  6        Q.     It's the last October 30 transaction.

  7        A.     It looks like an online payment to pay off
  8   the NorthStar business card.
  9        Q.     And then the very last transaction on this

 10   statement on October 31, which is described as

 11   withdrawal made in a branch store in the amount of

 12   $19,300.95, do you have any recognition of that

 13   transaction?

 14        A.     Yes.    I believe that was the final
 15   withdrawal to close the account.
 16        Q.     And did you make that withdrawal?

 17        A.     I made that withdrawal.
 18        Q.     And what became of that $19,300.95?

 19        A.     I don't remember specifically, but I made
 20   that withdrawal, personal withdrawal.
 21        Q.     Did you keep that money?

 22        A.     Yes.




                      Henderson Legal Services, Inc.
202-220-4158                          www.hendersonlegalservices.com
Alberto, Alden Burt                                  November 28, 2018

                                                                 103
  1        Q.     And after that transaction the account

  2   balance was actually slightly negative at minus 58

  3   cents?

  4        A.     That's correct.
  5        Q.     And did you, after October 31, 2017, make

  6   any other transactions that you are aware of on the

  7   checking account?

  8        A.     Not that I'm aware of.    No.
  9        Q.     So in flipping over now to the savings

 10   account, which I'm assuming the savings account and

 11   checking account are linked on online banking?

 12        A.     Yeah.    I assume so.
 13        Q.     And I think that means that the transaction

 14   to switch money from one account to the other is as

 15   simple as making a click on the computer.       Is that

 16   seem accurate --

 17        A.     Yes.
 18        Q.     -- to your knowledge?

 19        A.     Yes.    If you have appropriate access, yes.
 20        Q.     And did you have access to do that?

 21        A.     I had access.    Ali had access.
 22        Q.     Did anyone else that you are aware of have




                      Henderson Legal Services, Inc.
202-220-4158                          www.hendersonlegalservices.com
Alberto, Alden Burt                                November 28, 2018

                                                               104
  1   access to do that?

  2         A.    I believe Marwan had access while he was
  3   employed.
  4         Q.    He wasn't employed at this time though, was

  5   he?

  6         A.    No.    While he was employed.
  7         Q.    Okay.    Understood.   Anyone else at this

  8   time in October 2017 that had online banking --

  9         A.    No.
 10         Q.    -- access?    So the first transaction that I

 11   see --

 12         A.    Where are you looking now?
 13         Q.    The first -- it's page 738, if you look at

 14   the numbers on the right-hand corner.

 15         A.    Okay.
 16         Q.    So there's a transaction on the 24th of

 17   October in the amount of $170,000 -- $117,500.

 18   $117,500.   Sorry.

 19               Do you have any recognition of what that

 20   transaction is?

 21         A.    Electronic transfer from checking.    So
 22   basically moving money from checking to savings.




                      Henderson Legal Services, Inc.
202-220-4158                          www.hendersonlegalservices.com
Alberto, Alden Burt                               November 28, 2018

                                                                105
  1        Q.     Okay.

  2        A.     Both business accounts.
  3        Q.     Okay.    And then on the 24th of October

  4   there's a large deposit of a million dollars, slightly

  5   over a million dollars, made into the savings account.

  6               Do you have any recognition of what that

  7   transaction represents?

  8        A.     I -- I don't remember that, Ellis.    It
  9   could have been a transfer or, I mean, taking it from
 10   one account to another, but I don't remember that
 11   transaction.
 12        Q.     And the next transaction I'm curious about

 13   is the very last one on October 31.     It says

 14   withdrawal made in branch store of $602,425.23.

 15               Do you recognize that transaction?

 16        A.     Yes.    That was a transaction to close the
 17   account.
 18        Q.     And what became of that $602,000?

 19        A.     That $602,000 was transferred most likely
 20   to my personal as a holding place.     As I told you, you
 21   know, I was looking at Plan B, looking to continue
 22   operations in the USA, and possibly moved that into




                      Henderson Legal Services, Inc.
202-220-4158                          www.hendersonlegalservices.com
Alberto, Alden Burt                                November 28, 2018

                                                               106
  1   Vulcan.
  2        Q.     And did that -- did you keep that money?

  3        A.     Vulcan remained a shell company, so I took
  4   that as a return on investment or dividend.
  5        Q.     So where is that $602,000 now?

  6        A.     I believe in a bank account, personal bank
  7   account.
  8        Q.     Did you ever offer to give that $602,000

  9   back to NorthStar?

 10        A.     NorthStar UAE?
 11        Q.     Either NorthStar UAE or NorthStar USA?

 12        A.     No.
 13        Q.     Why not?

 14        A.     Well, as I told you, you know, my mind set
 15   is -- is the sheikh -- the sheikh wrongfully
 16   terminated my power of attorney.     We had business
 17   agreements to, you know, to run NorthStar UAE and
 18   NorthStar USA, where I was responsible for managing
 19   all operations and making all the financial decisions.
 20   He was going to be a silent owner, totally inactive.
 21               And, you know, he -- as I told you earlier,
 22   in October 2017 he revoked my power of attorney, took




                      Henderson Legal Services, Inc.
202-220-4158                          www.hendersonlegalservices.com
Alberto, Alden Burt                                November 28, 2018

                                                                   107
  1   all access to the bank accounts.     And in the meantime
  2   we still have agreements in place where I'm still owed
  3   a substantial amount of money from the performance
  4   bond, at least half of that.     And, you know, so I was
  5   in damage control mode at that point.     I don't like --
  6   excuse me.
  7        Q.      Did anyone from NorthStar ever give you

  8   permission to keep either that $600,000 or the prior

  9   $500,000 that was taken from the checking account?

 10        A.      No.    I had the authority to do so.   I was
 11   the CEO of NorthStar.
 12        Q.      But it was NorthStar's money, not yours,

 13   right?

 14        A.      It was NorthStar's money.   But in the end,
 15   I took it as a owner's dividend or owner's return on
 16   investment.
 17        Q.      And you converted that money to your

 18   personal money?

 19        A.      Yes.
 20        Q.      In September 2017, as I understand it,

 21   there was some talk or discussion about a potential

 22   new contract related to Iraq and Afghanistan.       Do you




                      Henderson Legal Services, Inc.
202-220-4158                          www.hendersonlegalservices.com
Alberto, Alden Burt                                November 28, 2018

                                                                  166
  1   signature on it, that is essentially my approval that,
  2   you know, the financials, the financials are good.
  3   And there's nothing that would basically highlight any
  4   issues with the financials.     And he said I sign every
  5   one of those every single year.
  6               And when he was doing the financials for
  7   2016, which was obviously in 2017, he said the assets
  8   -- and I'm just kind of paraphrasing what Ali told me
  9   that Jalal Mohammed was telling the sheikh, is that
 10   the company's solvent.     It's on solid financial
 11   footing.   Assets cover liabilities three to one.
 12               And Reno, because of his power of attorney,
 13   had the power and authority to run the company as he's
 14   been doing.     He had -- there were no issues.   And so
 15   -- did that answer your question?
 16        Q.     Yes, it did.    But speaking of the

 17   financials, at any point before you gave yourself a

 18   bonus, did you call a board meeting?

 19        A.     No.    I didn't have to.   I was -- I had the
 20   full authority to issue my compensation, but it was
 21   still a process just, you know, it was still a process
 22   where I would confer with Ali.     Ali would tell me the




                      Henderson Legal Services, Inc.
202-220-4158                          www.hendersonlegalservices.com
Alberto, Alden Burt                                November 28, 2018

                                                                 213
  1   Exhibit Number 19.)

  2                            -   -   -

  3                BY MR. BENNETT:

  4        Q.      Mr. Alberto, you were just referencing a

  5   board resolution.     Is Exhibit 19 that document that

  6   you just testified about?

  7        A.      Yes.
  8        Q.      So is this the board resolution?

  9        A.      This is the document I was referring to.
 10        Q.      Okay.   Again, specifically I'm looking at

 11   the second page that says Board Resolution at the top.

 12   And there's a date on it that says the board

 13   resolution was unanimously approved on June 29, 2017.

 14                Do you see that?

 15        A.      Yes.
 16        Q.      And you signed this.    Do you recognize your

 17   signature?

 18        A.      Yes.
 19        Q.      Was a board meeting called to pass this

 20   resolution?

 21        A.      No.    I didn't need a board meeting to
 22   approve a dividend payment to the sheikh.     I had full




                      Henderson Legal Services, Inc.
202-220-4158                          www.hendersonlegalservices.com
Alberto, Alden Burt                                November 28, 2018

                                                               234
  1               We did that for Bahrain, where we had
  2   difficulty.     We were initially denied.   And over a
  3   two-year period, after about two years, we were
  4   actually able to get the State Department to rescind
  5   and allowed us to basically to resubmit licensing and
  6   we were approved.
  7               So, it was a loft politicking and trying to
  8   get support for providing armed helicopters to
  9   different countries.And --
 10        Q.     Go ahead.    I'm sorry.

 11        A.     And my other primary role was -- that I
 12   took was marketing, visiting -- basically doing
 13   high-level meetings in various countries to find out
 14   what the requirements were and hopefully potentially
 15   submit a bid, or sometimes an unsolicited proposal, to
 16   establish ourself in that country and sell them light
 17   attack helicopters.
 18        Q.     And we'll get back into that a little bit.

 19   And I may have asked you this, and if I did, I

 20   apologize, but during the time you were CEO, did you

 21   ever call a board meeting?

 22        A.     I never called a board meeting.




                      Henderson Legal Services, Inc.
202-220-4158                          www.hendersonlegalservices.com
Alberto, Alden Burt                               November 28, 2018

                                                               235
  1        Q.      And during the time you were CEO, did you

  2   ever call a general assembly?

  3        A.      I never called a general assembly.   And,
  4   you know, very early on the sheikh made it clear that
  5   he wanted to dispense with those formalities.     He
  6   didn't even want a board.     He suggested that we get
  7   prominent businessmen in the UAE that would have
  8   influence that would possibly help us and assist us
  9   with getting new business, and he said -- he declined
 10   to do that.
 11        Q.      Your efforts on Capitol Hill, essentially

 12   the lobbying efforts is what I'll call them, who

 13   assisted you with those?     I think I've seen Akin

 14   Gump's name associated --

 15        A.      Yeah.   Akin Gump was -- took a primary role
 16   in helping me set up those meetings, as well as a
 17   person named April Redman who worked at the Department
 18   of Commerce and assisted me getting meetings and calls
 19   with countries that -- that I had met with, at least
 20   here in their embassies.
 21        Q.      And who specifically at Akin Gump did you

 22   work with?




                      Henderson Legal Services, Inc.
202-220-4158                          www.hendersonlegalservices.com
Alberto, Alden Burt                               November 28, 2018

                                                                 247
  1               So I didn't see that as competing with a
  2   company that may or may not exist.
  3        Q.     You have mentioned a few times during your

  4   testimony about a desire to keep the people who work

  5   for NorthStar Aviation in employment in some capacity.

  6   What led to the layoffs in summer of 2017 of Lyle

  7   Becka, for instance?     And there were several others.

  8   I think Hani was part of that and Marwan.

  9               What led to those layoffs in the summer of

 10   2017?

 11        A.     It's just the nature of the aviation
 12   business.   You know, employment levels at all aviation
 13   companies, I mean, Bell fired -- laid off 2,500 people
 14   a couple years ago because of lack of contracts.     And
 15   we were going through a similar thing.     We had -- you
 16   know, aviation companies grow when they have got
 17   contracts, and they shrink when they don't.
 18               And we were going through that period where
 19   we had to make some layoffs and, you know, that was a
 20   hard decision, but I had -- it had to be done.
 21        Q.     And during that same month that you laid

 22   those people off, you took a 4.5 million dollar




                      Henderson Legal Services, Inc.
202-220-4158                          www.hendersonlegalservices.com
Alberto, Alden Burt                               November 28, 2018

                                                                 248
  1   payment, correct?

  2         A.     Yes.   As per my agreement with the sheikh.
  3   He only took his dividend payment as well.
  4         Q.     And you gave several other large bonuses to

  5   other employees.     For instance, you gave Terry Key I

  6   think $300,000 in that same month you paid off these

  7   people?

  8         A.     As it's not only a bonus for performance,
  9   but it's an incentive to retain key people.     Terry was
 10   -- everyone I paid there was a key person.     Because at
 11   the end of the day, NorthStar doesn't own anything.
 12   We integrate commercial off-the-shelf products.
 13                We don't own any intellectual capital or
 14   IP.   That's owned by all our subcontractors.    So, you
 15   know, at the end, all we have are employees.     And
 16   because everyone -- it was very well-known that we
 17   were on the tail end of our contract.     If all these
 18   key employees left, there wouldn't be anything left of
 19   NorthStar.
 20                So, yes, I had to make a hard decision, lay
 21   off people.     At the same time, I needed to retain
 22   certain people, certain key people that I felt were




                      Henderson Legal Services, Inc.
202-220-4158                          www.hendersonlegalservices.com
Alberto, Alden Burt                                  November 28, 2018

                                                                 263
  1               ACKNOWLEDGMENT OF DEPONENT

  2

  3               I, _______________________, do hereby

  4   acknowledge that I have read and examined the

  5   foregoing testimony, and the same is a true, correct

  6   and complete transcription of the testimony given by

  7   me, and any corrections appear on the attached Errata

  8   Sheet signed by me.

  9

 10   ____________        ___________________________________

 11      (DATE)                      ALDEN BURT ALBERTO

 12

 13                   NOTARIZATION   (If Required)

 14   State of ______________________

 15   County of _____________________

 16   Subscribed and sworn to (or affirmed) before me on

 17   this ______ day of ______________________, 20____, by

 18   ____________________________, proved to me on the

 19   basis of satisfactory evidence to be the person who

 20   appeared before me.

 21   Signature: __________________________________

 22                             (Seal)




                      Henderson Legal Services, Inc.
202-220-4158                          www.hendersonlegalservices.com
Alberto, Alden Burt                                 November 28, 2018

                                                                 264
  1                      C E R T I F I C A T E

  2   UNITED STATES OF AMERICA     )

  3                               ss:

  4   COMMONWEALTH OF VIRGINIA     )

  5               I, ELIZABETH MINGIONE, Notary Public within

  6   and for the Commonwealth of Virginia do hereby

  7   certify:

  8               That the witness whose deposition is

  9   hereinbefore set forth was duly sworn, and that the

 10   within transcript is a true record of the testimony

 11   given by such witness.

 12               I further certify that I am not related to

 13   any of the parties to this action by blood or marriage

 14   and that I am in no way interested in the outcome of

 15   this matter.

 16               IN WITNESS WHEREOF, I have hereunto set my

 17   hand this _______day of _____________, 20_____.

 18

 19                                    _______________________

 20   Notary Registration No. 104119

 21   My Commission Expires:

 22   May 31, 2019




                      Henderson Legal Services, Inc.
202-220-4158                          www.hendersonlegalservices.com
